DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claim 25 is cancelled.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement dated 11/20/2020, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 25 is directed to a non-elected invention, and the claim is not eligible for a rejoinder. As such, no approval is necessary for the above examiner’s amendment. (MPEP 1302.04)

REASONS FOR ALLOWANCE
Claims 1, 4-9, 12-17, and 20-24
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach “A generator for estimating a state of an end effector of an ultrasonic device, the ultrasonic device including an electromechanical ultrasonic system defined by a predetermined resonant frequency, the electromechanical ultrasonic system including an ultrasonic transducer coupled to an ultrasonic blade, the generator comprising: a control circuit coupled to a memory, the control circuit configured to: measure a complex impedance of an ultrasonic transducer, wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    , receive a reference complex impedance characteristic pattern comprising a plurality of data points, wherein each of the plurality of data points is defined by an ultrasonic transducer impedance magnitude IZI, an ultrasonic transducer impedance phase ϕ, and a frequency f at which the ultrasonic transducer impedance is measured; receive a complex impedance measurement data point; compare the complex impedance measurement data point to one of the plurality of data points of the reference complex impedance characteristic pattern; classify the complex impedance measurement data point based on a result of a comparison analysis with a three-dimensional curve representative of the reference complex impedance characteristic pattern, wherein the a three-dimensional curve representative of the reference complex impedance characteristic pattern includes a polynomial curve fit, a Fourier series, and/or a parametric equation; and assign a state or condition of the end effector based on the result of the comparison analysis; and a drive circuit coupled to the control circuit, the drive circuit configured to apply a nontherapeutic drive signal to the ultrasonic transducer starting at an initial frequency, ending at a final frequency, and at a plurality of frequencies therebetween; wherein the control circuit is further configured to generate the reference complex impedance characteristic pattern; wherein the control circuit is configured to receive the reference complex impedance characteristic pattern from a database or the memory coupled to the control circuit; measure the impedance of the ultrasonic transducer at each frequency; store in the memory a data point corresponding to each impedance measurement; and curve fit a plurality of data points to generate the three-dimensional curve representative of the reference complex impedance characteristic pattern, wherein the magnitude IZI and phase ϕ are plotted as a function of frequency f.” or a method of using said device, as claimed in claims 1, 9, and 17.
The examiner has cited Weiner (US 2002/0052616 A1), Smith (US 2014/0084949 A1), and Pearson (US 2003/0130711 A1) as the most pertinent prior art references, each of which disclose systems and methods comprising some of the claimed limitations, as discussed in the nonfinal rejection dated (01/24/2022).
However, the references fail to explicitly disclose the specifically claimed limitations of “a drive circuit coupled to the control circuit, the drive circuit configured to apply a nontherapeutic drive signal to the ultrasonic transducer starting at an initial frequency, ending at a final frequency, and at a plurality of frequencies therebetween; wherein the control circuit is further configured to generate the reference complex impedance characteristic pattern; wherein the control circuit is configured to receive the reference complex impedance characteristic pattern from a database or the memory coupled to the control circuit; measure the impedance of the ultrasonic transducer at each frequency; store in the memory a data point corresponding to each impedance measurement; and curve fit a plurality of data points to generate the three-dimensional curve representative of the reference complex impedance characteristic pattern, wherein the magnitude IZI and phase ϕ are plotted as a function of frequency f.” of a method of using the same.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794